Informal Amendment
The reply filed on 2/27/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Applicant did not fully respond to the examiner's restriction requirement in the Office action dated 6/14/21. See MPEP 818.01 and 818.01(b). A complete reply to a restriction requirement must include an election even if applicant traverses the requirement. In the reply filed 8/04/21, applicant did not elect one invention between invention I (claims 1-7) and invention II (claims 8-19).  A notice was mailed to applicant on 2/02/22 indicating that applicant’s reply was not fully responsive.  In the response filed 2/27/22, applicant again did not elect one invention between invention I (claims 1-7) and invention II (claims 8-19), arguing that Inventions I and II, as amended, are directed to one invention and should be examined together.
A provisional election must be made even if the requirement is traversed.  See 37 CFR 1.111.  
As described in the restriction requirement mailed 6/14/21, applicant must elect between the invention of Group I (claims 1-7) drawn to a method of producing a metallic component from its liquid alloy and the invention of Group II (claims 8-19) drawn to an apparatus.  Upon election of Group I, applicant must elect between species A directed to the method wherein the liquid alloy is an aluminum alloy, species B directed to the method wherein the liquid alloy is a magnesium alloy, or species C directed to the method wherein the liquid alloy is a zinc alloy.  Upon election of Group II, applicant must elect between species D directed to the apparatus where the chill is made of a titanium alloy, species E directed to the apparatus wherein the chill is made of a steel or cast iron, and species F directed to the apparatus wherein the chill is made of a niobium alloy.

The examiner attempted to contact the applicant on 4/29/22 and 5/2/22, however applicant could not be reached.  The examiner left a voicemail message on 5/2/22 indicating that the previous response was not fully responsive and that applicant may clarify the election over the phone.  The examiner indicated that one invention must be elected between invention I (claims 1-7) and invention II (claims 8-19).  No response was received.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735